Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 28 August 2020.	
2.	Claims 1-20 are currently pending and claims 1, 10 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 8 February 2022. The submission follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its provisional application no.63/059,617, filed on 31 July 2020.

                                                             Drawings

5.	The drawings filed on 28 August 2020 are accepted by the examiner. 



                                                  Claim Rejections - 35 USC § 102	

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Koeberl et al. (US Publication No. 20140189890), hereinafter Koeberl.

Regarding claim 1: 
the host device, the host device comprising a memory system, wherein the host device is programmed to: receive subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receive from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50). 
generate trace-derived data using the first trace data and a memory system identification key (Koeberl, ¶51).
send a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶43). 
and receive, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Regarding claim 2:
wherein the host device is further programmed to receive second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 2:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, and wherein the memory system is further programmed to: verify the signed command using a root key of the memory system; and responsive to verifying the signed command, store the first trace data at the secure portion of the memory system (Koeberl, ¶46)
Regarding claim 4:
further comprising the first assembler secure appliance, wherein the first assembler secure appliance is programmed to send the first trace data to the host device (Koeberl, ¶43).
Regarding claim 5:
wherein the first assembler secure appliance is further programmed to: send trace verification data to a key management server, the trace verification data comprising a public key of the first assembler secure appliance; and send a hash of the subscriber software to the key management server (Koeberl, ¶42).
Regarding claim 6: 
wherein the first assembler secure appliance is also programmed to: generate the first trace data using a private key of the first assembler secure appliance, the private key of the first assembler secure appliance associated with the public key of the first assembler secure appliance (Koeberl, ¶43).
Regarding claim 7:
wherein the first assembler secure appliance is further programmed to: receive a root key for the memory device from a key management server; and generate a signed command to the memory system instructing the memory system to store the first trace data at a secure portion of the memory system, the generating of the signed command using the root key; and wherein the memory system is configured to: verify the signed command; and responsive to verifying the signed command, store the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 8:
further comprising a key management server, wherein the key management server is programmed to: generate trace verification data using the first trace data and the memory system identification key; and send the trace verification data to the subscription server for verifying the subscription request (Koeberl, ¶44).
Regarding claim 9:
wherein generating the trace-derived data comprises: reading the subscriber software from a secure portion of the memory system; and generating a subscriber software hash using the subscriber software and the memory system identification key (Koeberl, ¶51).
Regarding claim 10:
storing a memory system identification key at the memory system (Koeberl, ¶71).
receiving subscriber software, by the host device, the subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receiving, by the host device and from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50).
generating, by the host device, trace-derived data using the first trace data and the memory system identification key (Koeberl, ¶51).
sending, by the host device, a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶53).
and receiving, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Regarding claim 11:
further comprising receiving, by the host device, second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 12:
wherein the first trace data comprises a cryptographic signature generated using a key of the first assembler secure appliance (Koeberl, ¶36).
Regarding claim 13:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, further comprising: verifying the signed command using a root key of the memory system; and responsive to verifying the signed command, storing the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 14:
wherein generating the trace-derived data comprises: reading the subscriber software from a secure portion of the memory system; and generating a subscriber software hash value using the subscriber software and the memory system identification key (Koeberl, ¶51).
Regarding claim 15:
receiving subscriber software, by a host device, the subscriber software for interfacing the host device to a subscription service (Koeberl, ¶79).
receiving, by the host device and from a first assembler secure appliance, first trace data based at least in part on the subscriber software (Koeberl, ¶50). 
generating, by the host device, trace-derived data using the first trace data and a memory system identification key (Koeberl, ¶51). 
sending, by the host device, a subscription request to a subscription server associated with the subscription service, the subscription request comprising the trace-derived data (Koeberl, ¶53).
and receiving, from the subscription server, subscription data for accessing the subscription service (Koeberl, ¶57).
Regarding claim 16:
the operations further comprising receiving, by the host device, second trace data based at least in part on test result data describing results of a test performed on the host device, wherein the generating of the trace-derived data also uses the second trace data (Koeberl, ¶47).
Regarding claim 17:
wherein the first trace data comprises a cryptographic signature generated using a key of the first assembler secure appliance (Koeberl, ¶36).
Regarding claim 18:
wherein the first trace data is received with a signed command from the first assembler secure appliance to store the first trace data at a secure portion of the memory system, the operations further comprising: verifying the signed command using a root key of the memory system; and responsive to verifying the signed command, storing the first trace data at the secure portion of the memory system (Koeberl, ¶35-36).
Regarding claim 19:
the operations further comprising: sending, by the first assembler secure appliance, trace verification data to a key management server, the trace verification data comprising a public key of the first assembler secure appliance; and send, by the first assembler secure appliance, a hash of the subscriber software to the key management server (Koeberl, ¶42-43).
Regarding claim 20:
the operations further comprising generating, by the first assembler secure appliance the first trace data using a private key of the first assembler secure appliance, the private key of the first assembler secure appliance associated with the public key of the first assembler secure appliance (Koeberl, ¶43).
   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890